Citation Nr: 0933483	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-02 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, right hand.  

2.  Entitlement to service connection for peripheral 
neuropathy, left foot.

3.  Entitlement to service connection for peripheral 
neuropathy, right foot.

4.  Entitlement to service connection for low back 
disability.  

5.  Entitlement to service connection for hearing loss.  

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for vertigo.

8.  Entitlement to service connection for memory loss.  

9.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from December 1965 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  At his 
hearing, held in July 2009, the Veteran testified that he 
sustained back and/or head trauma when he was blown off of an 
armored vehicle during service in Vietnam.  He further 
testified that he sustained a superimposed back and/or head 
injury during post-service employment, and that he is 
receiving pension benefits from "L&I" as a result.  

Finally, he testified that he received treatment at the 
Western State Mental Hospital following separation from 
service.  

During the Veteran's hearing, it was noted that the claims 
file did not currently contain any records from "L&I," or 
Western State Mental Hospital, and that he would be allowed 
60 days to provide this evidence.  

Shortly after the Veteran's July 2009 hearing, the Veteran's 
representative submitted a VA Form 21-4142 for treatment at 
the Western State Mental Hospital.  An authorization/release 
of records was not submitted for "L&I," nor has that 
agency's decision, or any associated treatment records, been 
received.  

The Board notes that a statement from N.F.P., M.D., dated in 
November 2004, states that the Veteran had been put on a 
pension from the Department of Labor and Industries 
(presumably "L&I") following an industrial back and head 
injury in 1983.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
the Veteran's treatment records from 
Western State Mental Hospital.  

2.  After obtaining any necessary 
authorization, the RO/AMC should attempt 
to obtain the decision of the Department 
of Labor and Industries awarding pension 
benefits to the Veteran, as well as all 
supporting medical documentation that was 
utilized in rendering that decision.   


3.  The RO should then readjudicate the 
issues on appeal.  If any of the 
determinations remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant and his representative should 
be given an opportunity to respond to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




